                                                 1   McDERMOTT WILL & EMERY LLP
                                                     STEVEN S. SCHOLES (admitted pro hac vice)
                                                 2   444 West Lake Street
                                                     Chicago, IL 60606-0029
                                                 3   Telephone:    +1 312 372 2000
                                                     Facsimile:    +1 312 984 7700
                                                 4
                                                     MICHAEL A. PIAZZA (State Bar No. 235881)
                                                 5   GREGORY R. JONES (State Bar No. 229858)
                                                     JASON D. STRABO (State Bar No. 246426)
                                                 6   2049 Century Park East, Suite 3200
                                                     Los Angeles, CA 90067-3218
                                                 7   Telephone:    +1 310 277 4110
                                                     Facsimile:    +1 310 277 4730
                                                 8   Email:        PG&E@mwe.com
                                                 9   Attorneys for Individual Defendants
                                                     WILLIAM JOHNSON, GEISHA WILLIAMS,
                                                10   and SUMEET SINGH
MCDERMOTT WILL & EMERY LLP




                                                11                             UNITED STATES DISTRICT COURT
                                                12
                             ATTORNEYS AT LAW




                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               LOS ANGELES




                                                13                                  OAKLAND DIVISION
                                                14

                                                15   CHRISTOPHER VATAJ,                     CASE NO. 4:19-cv-06996-HSG
                                                16                Plaintiff,                JOINT NOTICE OF SETTLEMENT
                                                                                            IN PRINCIPLE
                                                17   v.
                                                18   WILLIAM D. JOHNSON, JOHN R.
                                                     SIMON, GEISHA WILLIAMS, and
                                                19   JASON P. WELLS,
                                                20                Defendants.
                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                                         JOINT NOTICE OF SETTLEMENT
                                                                                                                          IN PRINCIPLE
                                                                                                                   (4:19-CV-06996-HSG)
                                                 1          The parties respectfully notify the Court that the parties have agreed in principle to

                                                 2   settle the above-captioned matter. Counsel for the parties are in the process of preparing a

                                                 3   written Settlement Agreement (the “Agreement”).           The parties intend to finalize the

                                                 4   Agreement as expeditiously as possible, and that Plaintiffs will file papers seeking approval

                                                 5   of the parties’ settlement as soon as practicable thereafter.

                                                 6
                                                                                            McDERMOTT WILL & EMERY LLP
                                                 7    Dated: October 29, 2020
                                                 8
                                                                                            By:     /s/ Steven S. Scholes
                                                 9                                                  STEVEN S. SCHOLES
                                                                                                    Attorneys for Individual Defendants
                                                10                                                  WILLIAM JOHNSON, GEISHA
                                                                                                    WILLIAMS, and SUMEET SINGH
MCDERMOTT WILL & EMERY LLP




                                                11
                                                                                             *Under Local Rule 5-1(i)(3), I attest that
                                                12
                             ATTORNEYS AT LAW




                                                                                             concurrence in the filing of this document has been
                               LOS ANGELES




                                                                                             obtained from the other signatories.
                                                13

                                                14                                          THE ROSEN LAW FIRM, P.A.
                                                      Dated: October 29, 2020
                                                15

                                                16                                          By:     /s/ Jonathan Horne
                                                17                                                  JONATHAN HORNE
                                                                                                    Co-Counsel for Co-Lead Plaintiffs
                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                                                     JOINT NOTICE OF SETTLEMENT
                                                                                                                                      IN PRINCIPLE
                                                                                                                               (4:19-CV-06996-HSG)
